Citation Nr: 1707495	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  03-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Alan, Valleau, Agent


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1968 to May 1972.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013 and September 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veteran's Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service did not include duty in or visitation to Vietnam and he is thus not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.
2.  DM was not present during service or for many years thereafter, and is not shown to have been caused by any in-service event, including herbicide exposure during service.

3.  Peripheral neuropathy of the bilateral upper extremities was not present during service or for many years thereafter, and is not shown to have been caused by any in-service event, including herbicide exposure during service.

4.  Peripheral neuropathy of the bilateral lower extremities was not present during service or for many years thereafter, and is not shown to have been caused by any in-service event, including herbicide exposure during service.

5.  Hypertension was not present during service or for many years thereafter, and is not shown to have been caused by any in-service event, including herbicide exposure during service.

6.  ED was not present during service or for many years thereafter, and is not shown to have been caused by any in-service event, including herbicide exposure during service.


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by active military service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active military service, and may not be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active military service, and may not be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Hypertension was not incurred in or aggravated by active military service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  ED was not incurred in or aggravated by active military service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a veteran in the development of a claim.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA and private records, have been secured.  In a March 2016 Report of Contact, it was noted that the Veteran had reported that he did not have any more evidence to submit to the Appeals Management Center related to alleged herbicide exposure.  In April 2016, the Veteran submitted military personnel records showing that he had TDY in August 1972 from Thailand to California and back.  He submitted a waiver of RO review of this evidence.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining pertinent records.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
 ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests DM, hypertension or organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2). 38 C.F.R. § 3.307(a)(6)(iv).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM and peripheral neuropathy.  In this case, the Veteran's official DD Form 214 shows no Vietnam service.  However, as discussed further below, personnel records show that the Veteran was part of the 1998 Communications Squadron and stationed at Korat Thai Royal Air Force Base from January 1970-February 1971.  He also served as part of the 56th Civil Engineering Squadron from July 1971-March 1972 at Nakhon Phanom Thai Royal Air Force Base, as an Aircraft Arresting Barrier Specialist. 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).

Analysis

The Veteran contends that his currently diagnosed DM, peripheral neuropathy of the upper and lower extremities, hypertension and ED, are related to exposure to herbicides during active duty in Vietnam.  After review of the record, the Board finds that there is no basis for service connection for DM, peripheral neuropathy of the upper and lower extremities, hypertension or ED. 

Review of the Veteran's service treatment records shows no complaint or manifestation of DM, peripheral neuropathy of the upper and lower extremities, hypertension or ED, and no manifestations of DM, peripheral neuropathy of the upper and lower extremities, hypertension or ED, were noted at the time of his service separation. 

Post-service treatment records show that the Veteran has been diagnosed with DM, peripheral neuropathy of the upper and lower extremities, hypertension and ED many years after his discharge from service.  See May 2009 statement from Dr. P.M.  However, there is no medical evidence of record that otherwise supports a finding that the currently diagnosed DM, peripheral neuropathy of the upper and lower extremities, hypertension or ED are related to the Veteran's active military service, including exposure to herbicides.  There is also no evidence of DM, hypertension or peripheral neuropathy of the upper and lower extremities to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis for these disorders.  Further, the Veteran has not presented evidence of continuity of symptomatology since military service for any of the claimed disabilities.  As noted above, there is no evidence of DM, peripheral neuropathy of the upper and lower extremities, hypertension or ED until many years after service discharge, and the Veteran does not dispute this.  With no evidence of DM, peripheral neuropathy of the upper and lower extremities, hypertension or ED during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disabilities and post-service symptomatology, there is no support for a grant of service connection on this basis for any of the claimed disabilities.

The Veteran's primary contention is that he developed DM, peripheral neuropathy of the upper and lower extremities, hypertension and ED, as a result of exposure to herbicides while serving on active duty in Vietnam, and while stationed in Thailand.  Specifically, he claims that the particular requirements of his service in Thailand placed him on the terminal edge of the airstrip in order to maintain the barriers, and that on occasion, he was sent TDY to Vietnam.  See September 2015 Informal Hearing Presentation.  He has not claimed to have had service in Korea.

While herbicide exposure is generally conceded for veterans who served in the Republic of Vietnam (RVN) during the Vietnam era, the records do not show that the Veteran had such service. In this regard, although several requests were made by the RO, the Veteran has never provided a specific time-frame for his claimed TDY in Vietnam, and his claimed TDY in Vietnam has not been verified.  See February 2014 report from the Air Force Historical Research Agency and February 2014 report from the Defense Finance and Accounting Service.  In April 2016, the Veteran submitted military personnel records showing that he had TDY from Thailand to California and back in August 1972.  This evidence does not support the Veteran's claim of TDY in Vietnam.

However, the evidence of record, including the Veteran's personnel records, shows that he was part of the 1998 Communications Squadron and stationed at Korat Thai Royal Air Force Base from January 1970-February 1971.  He served as an Electrical Power Production Specialist, during which time he maintained, operated and inspected the Uninterrupted Power Supply.  He also served as part of the 56th Civil Engineering Squadron from July 1971-March 1972 at Nakhon Phanom Thai Royal Air Force Base, as an Aircraft Arresting Barrier Specialist, during which time he operated and maintained the BAK 12 Aircraft Arresting Barrier engines.  

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), to include bases at U-Tapo, Ubon, Nakhon Phanom, Udorn, Takhli and Don Muang, anytime between February 28, 1961 and May 7, 1975, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure is to be conceded.

The RO has attempted to obtain verification of herbicide exposure in Thailand.  It was determined by Compensation Services that based on his military occupational specialty, the Veteran's service in Thailand alone is not sufficient to acknowledge Agent Orange exposure in Thailand.  See March 2015 report from C&P Services/Department of Defense (DOD) Inventory of Herbicide Operations Database.  The RO has also attempted to obtain verification of the Veteran's claimed herbicide exposure in Thailand from the United States Joint Services Records Research Center (JSRRC).  However, in an August 2015 Memorandum, from the Air Force Historical Research Agency Maxwell Air Force GBase, Alabama, and a February 2016 Memorandum from a JSRRC Coordinator for the Appeals Management Center, it was noted that an in-depth research study of each US Air Force installation located in Thailand from 1963 through 1976 (the dates during which the Air Force had operational, maintenance and security responsibility for Thailand installations supporting the war in Vietnam) revealed that no documentation or evidence had been found in the holdings of the Air Force Historical Research Agency showing that tactical herbicides, such as Agent Orange, were ever used on any US Air Force installation in Thailand for vegetation control during the Vietnam era.  See August 2015 Memorandum "No USAF evidence for use of tactical herbicides, such as Agent Orange, associated with any USAF Thailand air base vegetation control during the Vietnam-era" and February 24, 2016 Memorandum "Exposure to Herbicide Verification Review" from Air Force Historical Research Agency at Maxwell Air Force Base.

The Veteran has not presented any other evidence to indicate that he actually served on active duty in Vietnam or that he was exposed to herbicides, including during active duty in Thailand.  Unfortunately, his assertion, without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.  Thus, a basis for favorable action on the basis of in-service herbicide exposure is not presented.

For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for DM is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for hypertension is denied.

Service connection for ED is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


